UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Nathan Moskowitz,                                                        2/18/2020

                               Plaintiff,
                                                            1:19-cv-10696 (ALC) (SDA)
                   -against-
                                                            ORDER
 Equifax Information Services, LLC,

                               Defendant.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In light of the parties’ notice that a settlement has been reached, the initial conference

scheduled before the undersigned on today’s date is adjourned sine die.

SO ORDERED.

DATED:        New York, New York
              February 18, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
